Citation Nr: 0716175	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  99-15 667A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a left thumb 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from May 1999 and May 2003 rating 
decisions of the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Chicago, Illinois.  In May 1999, the 
RO denied service connection for residuals of a left wrist 
injury.  The veteran appealed this issue in August 1999.  The 
May 2003 RO decision confirmed and continued a July 2002 
denial of the veteran's claim of service connection for a 
left thumb condition.  The veteran appealed this issue in 
March 2004.  

In April 2005, the veteran appeared at the Chicago RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

In July 2005, the Board remanded these claims for additional 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
a left wrist disability and for a left thumb disability.  The 
claims file contains contradictory opinions with respect to 
the nature and etiology of any current disability involving 
the veteran's left wrist, hand, and thumb.  The record 
indicates possible arthritis or tendon involvement, and 
doctors have offered conflicting opinions on whether the 
veteran's current disability may have been caused by an in-
service accident or may be secondary to his service-connected 
sarcoidosis.

Moreover, VA examination reports of record, specifically 
those from November 2001 and June 2006, base their 
conclusions on the lack of evidence that a transmission was 
dropped on the veteran's left hand in service.  However, a 
service medical record from September 1976 specifically 
describes the incident in question and notes a possible small 
chip fracture in the veteran's left hand.  In light of the 
above, the Board finds it necessary to remand this case for 
another VA examination to determine both (1) the nature of 
any current left hand, wrist, or thumb disability and (2) the 
etiology of any such disability that is found.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for VA 
examinations with an orthopedist and a 
physician within the appropriate specialty 
to evaluate the veteran's sarcoidosis.  
Each examiner should review the claims 
file.  All tests, including x-rays, and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The examiners should meet with one another 
and render a joint opinion as to the 
nature and etiology of any current 
disability involving the veteran's left 
wrist, hand, or thumb.  The examiners are 
asked to provide a clear diagnosis of any 
disability of the left hand, left wrist, 
or left thumb.  The examiners should also 
discuss whether it is at least as likely 
as not that any current disability is 
related to the veteran's military service 
or to any service-connected disability.  

The report should discuss whether there is 
a relationship between a current 
disability and any left hand, wrist, or 
thumb injury noted in the veteran's 
service medical records, with specific 
attention paid to the September 1976 
medical records indicating that the 
veteran may have had a small chip fracture 
after a transmission was dropped on his 
left hand.  

The report should also discuss any 
possible relationship between any current 
disability of the left hand, wrist, or 
thumb and the veteran's service-connected 
sarcoidosis.  This discussion should 
address any relevant evidence of record, 
including opinions rendered in the 
February 2005 VA respiratory examination 
report and in the September 2004 VA 
orthopedist's etiology letter.  

A complete rationale for all opinions must 
be provided, and it must be indicated that 
the claims file was reviewed.  If the 
examiners cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

2.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development the RO 
deems necessary, the RO must readjudicate 
the issues on appeal.  If any issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




